This appeal is prosecuted by C. R. Drummond et al., plaintiffs in error, to reverse an order of the district court of Pontotoc county discharging and dissolving a temporary injunction enjoining the defendants in error from proceeding to pave improvement district No. 9 in the city of Ada.
The plaintiffs in error filed no supersedeas bond, and it appears from the motion filed by the defendants in error to dismiss the appeal that the paving of improvement district No. 9 has been completed. No response has been filed to the motion to dismiss the appeal.
It is obvious from the facts, as disclosed by the motion to dismiss the appeal, that the acts sought to be enjoined have been performed and that no practical relief may be afforded the plaintiffs in the action. This court in numerous cases has held that when a case becomes moot and the issues involved in the action are abstract and hypothetical, the appeal will be dismissed. Thompson, County Treasurer, v. Board of County Commissioners of Delaware County, 56 Okla. 79, 155 P. 881; Parrish v. School Dist. No. 19, 68 Oklahoma, 171 P. 461; Killough v. Ft. Supply Tel. Co., 55 Okla. 198, 154 P. 1192; Doctor's Oil Co. v. Adair et al., 83 Okla. 53, 200 P. 858.
PITCHFORD, V. C. J., and KANE, JOHNSON, and MILLER, JJ., concur.